Citation Nr: 1210155	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include schizoaffective disorder, major depressive disorder, manic depressive disorder, or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

The Board initially denied a claim of service connection a mental condition variously characterized as a claim for schizoaffective disorder, manic depressive disorder, or PTSD in a February 2007 decision.  The Veteran timely appealed that claim to the United States Court of Appeals for Veterans Claims (Court), which affirmed the denial of that issue in a June 2008 memorandum decision.

In light of that memorandum decision, the Veteran's statements on appeal, and the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim to reopen as styled on the title page in order to more accurately reflect the claim and evidence on appeal.

The underlying service connection claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The February 2007 Board decision, which denied service connection for a mental condition characterized as a schizoaffective disorder, manic depressive disorder or PTSD, is final.

2.  The evidence received since the February 2007 Board decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disorder, to include schizoaffective, manic/major depressive and PTSD disorders, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder, major depressive or manic depressive disorder, or PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the instant decision reopens the claim of service connection for a psychiatric disorder, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f)(2) (2011).  

Additionally, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2011).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Regarding claims to reopen, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the claim of service connection for a psychiatric disorder was previously denied in a February 2007 Board decision.  The Veteran did not file for reconsideration, nor was such reconsideration ordered by the Chairman; the Veteran appealed his claim to the Court within the prescribed period of time, and the Court affirmed the Board's February 2007 denial in a June 2008 memorandum decision.  It does not appear that the Veteran appealed that memorandum decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Accordingly, the February 2007 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In February 2007, the Board denied the Veteran's claim for PTSD because the evidence did not demonstrate a current diagnosis of that condition.  As to the claims of schizoaffective and manic depressive disorders, the evidence at that time did not demonstrate a link between those disorders and military service.  Thus, in order to reopen those claims, the evidence received since that February 2007 Board denial must tend to demonstrate those facts.  

The VA treatment records received since February 2007 reflect a positive PTSD screen in August 2005, a diagnosis of bipolar I disorder, rule out PTSD in November 2007, and a diagnosis of alcohol dependence and PTSD in November 2010.  

Moreover, the Veteran has asserted in a December 2008 statement that he was overpowered and raped when he was in Dallas, Texas, which caused his psychiatric disorder.  During his hearing on appeal in August 2011, he further stated that such rape occurred in March 1975, at which time he was approached at a bus stop by a non-military person and asked if he "wanted to party."  The Veteran went to the man's house, expecting to attend a social gathering, at which time he was raped by the individual.  He stated that he never reported the incident, but that he went absent without leave (AWOL) for 177 days following that incident; he stated he was 19 years old at that time.  Prior to December 2008, the evidence of record does not include any assertions of an in-service rape, though a single entry in a March 1990 private inpatient hospitalization treatment record noted that the Veteran claimed he was raped at the age of 20 in Houston, Texas, after ingesting drugs.

The evidence received since February 2007 clearly demonstrates a diagnosis of PTSD, particularly in November 2010.  Additionally, the Veteran has asserted that his psychiatric disorder is due to being raped in service; while there was a notation of record prior to February 2007 which demonstrated a rape when the Veteran was 20 years old, such was not noted to be during the Veteran's period of service-as has currently been asserted by the Veteran on appeal.  

Thus, the Board finds that the above constitutes new and material evidence, as it relates directly to whether the Veteran has a psychiatric disorder, including PTSD and other claimed psychiatric disorders, and whether such psychiatric disorder is related to military service.  Moreover, such evidence contributes to a more complete picture of the circumstances surrounding the origin of his disability, and as such it is not merely redundant of the record at the time of the February 2007 Board denial.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's psychiatric disorder claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder, to include schizoaffective disorder, major depressive or manic depressive disorder, or PTSD, is reopened, and to that extent only is the appeal granted.


REMAND

Review of the Veteran's claims file reveals that there are four pages of service personnel records associated with the claims file; one of those four pages indicates that the Veteran was AWOL from January 4, 1977 to January 9, 1977, and was either AWOL or dropped from the rolls for desertion from July 29, 1977 to November 18, 1977.  The Board notes that no disciplinary action or other proceedings documents are associated with the claims file, which normally would be the case for such periods of AWOL.  Accordingly, such scant service personnel records leads the Board to believe that there may be outstanding service personnel records which have not been associated with the claims file; such attempts to obtain those records should be made on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Attempts to corroborate the Veteran's stressors should also be made on remand.  In statements, the Veteran has indicated that a Phillip R. Kruse "melted his skin" with a German grenade while he was stationed in Germany; attempts to confirm whether such a person was ever assigned to the Veteran's unit in Germany should be made on remand.  

Moreover, the Veteran indicated that a friend named "McNeal" was found hanged in his barracks while he was assigned to Fort Hood, Texas; attempts should also be made to confirm whether a man with the last name of McNeal was ever assigned to the Veteran's unit while at Fort Hood and whether such a person, if he exists, died during the Veteran's assignment to that unit.  

The Board further instructs that the Veteran should be asked to provide as much information regarding dates and units as possible in order to facilitate corroboration of these stressors.

The Board further finds that a VA examination should be afforded to the Veteran on remand.  The Board notes that the Veteran has asserted that he was raped during service by a non-military person; he reported that he went AWOL right after the incident for a long period of time, though review of the service personnel records in the claims file demonstrates that he did not go AWOL until 1977, which is approximately 2 years following his March 1975 date of the incident noted in his August 2011 testimony.  Private treatment records from the 1990's and early 2000's from Bridgeway appear to indicate that the Veteran may have been 20 years of age and under the influence of illicit drugs during the alleged sexual assault, though the Veteran indicated that he was 19 years old in his stated testimony; the Board additionally notes the conflict in stated place the rape took place: Houston, as reported in 1990, and Dallas, as reported in 2011.  

The Veteran indicated that he never told anyone of this incident, including his wife or family, at the time of the incident or even until after service until he told the Dr. Page in 1990.  However, as recently as August 2011, the Veteran did not report any sexual abuse in the past month or prior to that, though a review of the claims file indicates that he reported sexual abuse by his father in the past, particularly in the 1990's Bridgeway records, as well as the noted entry in Dr. Page's 1990 treatment record of a rape at age 20 in Houston, Texas.  

Given that the Veteran's VA examination in February 2004 did not address any asserted sexual assault during military service, the Board finds that a VA examination should be afforded to him at this time.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Poplar Bluff VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2011 and associate those records with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed psychiatric disorder since discharge from service and which is not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Attempt to obtain the Veteran's service personnel records through official sources.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated and the Veteran notified of such.

4.  Attempts to corroborate the following through official sources, including unit records and unit rosters, should be made:

(1) Whether Phillip R. Kruse was a member of the Veteran's unit in Germany (such person was claimed by the Veteran to have his "skin melted off" after he dug up a German grenade); and,

(2) Whether a male servicemember with the last name of McNeal was associated with the Veteran's unit in Fort Hood, Texas, and if so, whether that person died during the Veteran's assignment to that unit.

If such cannot be corroborated and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified.

The Veteran should provide as specific information as possible in order to facilitate corroboration of the above stressors, including dates and units with which he was associated when those incidents occurred.

5.  Following the completion of the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including schizoaffective disorder, major/manic depressive disorder, anxiety disorder, or bipolar disorder; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  

For any diagnosed psychiatric disorder-including PTSD, major depressive disorder, and an anxiety disorder-the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to military service.  For PTSD, the specific in-service stressor must be identified.  The examiner should discuss the Veteran's statements as to continuity of symptomatology since service, as well as the lack of evidence of any psychiatric disorder between discharge in 1977 until 1989.

The examiner should specifically discuss the Veteran's assertion that he was AWOL right after the incident of alleged sexual assault during service and any other contemporaneous evidence in the record which demonstrate any behavioral changes and circumstantial evidence of corroboration noted in 38 C.F.R. § 3.304(f)(5), and whether that asserted sexual assault caused any diagnosed psychiatric disorder.

The examiner should only discuss the claimed grenade incident and hanging death as stressors if such are corroborated by the evidence of record.  The Board notes that as of this time no such independent corroboration of those incidents is of record.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include schizoaffective disorder, major depressive or manic depressive disorder, or PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


